The defendants move in arrest of judgment because the writing set forth in the declaration as the writing obligatory of the defendants does not, as set forth, appear to have been signed and sealed by them. We do not think the motion can be sustained. The declaration purports to give only "words and figures," not signatures and seals, unless signatures and seals are words or figures. A seal is *Page 64 
obviously neither a word nor a figure. A signature is not necessarily either a word or a figure; it may be the mark or the initials of the signer. We think, therefore, the declaration, even if we must construe it with literal exactness, does not show that the writing declared on is not what the verdict finds it to be, the writing obligatory of the defendants. The motion must be overruled and judgment entered for the plaintiff.
Motion dismissed.